United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2803
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Frank Christian Nichols,                 *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 26, 1997

                                Filed: January 6, 1998
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Frank Christian Nichols, a federal inmate, appeals from the district court&s1
denial of his 28 U.S.C. § 1651 motion to reduce his sentence. After reviewing the
record and the parties& briefs, we conclude the district court properly denied relief
because the motion is procedurally flawed and meritless. Accordingly, we affirm. See
8th Cir. R. 47B.



      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-